Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1–22 have been submitted for examination.  
Claims 1, 2, 4, 9, 10, and 12 have been examined and rejected. 
Claims 3, 5–8, and 11, have been examined and objected.
Claims 13–22 are allowed. 

Response to Remarks
Applicant’s arguments, see Remarks, filed 4/28/2021, with respect to the rejections of claims 1–4, 9–13, and 18–20 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. See rejection below. 

Allowable Subject Matter
Claims 13–22 are allowed.
Claims 3, 5–8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Karacali-Akyamac (US 2014/0165085) in view of Wang et al. (2008/0082510).
Regarding claims 1 and 9, Karacali-Akyamac discloses:
A method of quantifying a propagation delay in a media distribution system, comprising: 
generating a token (watermark) representing a source timecode according a reference time at a first point in the media distribution system; (Karacali-Akyamac teaches generating watermarks by embedding timing information based on synchronized reference clocks, ¶ [0007], “Watermarking involves embedding timing information into video streams images such that the embedded timing information can be used to identify matching frames between the sent and received streams. […]. The clocks of the machines computing the metric need to be synchronized.”)
embedding the token (watermark) in a content stream of the media distribution system; (Karacali-Akyamac, ¶ [0007], “Watermarking involves embedding timing information into video streams images such that the embedded timing information can be used to identify matching frames between the sent and received streams.”)
processing the content by the media distribution system; (Karacali-Akyamac, ¶ [0007], “Frames with the same watermark values on the sent and received sides of a video stream are determined and their timing information are compared to compute the end-to-end frame delay.”)
deriving the source timecode from data of the captured token; (Karacali-Akyamac, ¶ [0007], “Frames with the same watermark values on the sent and received sides of a video stream are determined and their timing information are compared to compute the end-to-end frame delay.”) and 
determining the propagation delay from a comparison of the source timecode to the capture time.  (Karacali-Akyamac, ¶ [0007], “frame delays can be computed by inserting a watermark in parts of the image not visible to the user […]. Frames with the same watermark values on the sent and received sides of a video stream are determined and their timing information are compared to compute the end-to-end frame delay. ”)
	Karacali-Akyamac fails to explicitly teach “rendering the token by an output device of the media distribution system; capturing, at a scanning device, the rendered token as content rendered by the output device and determining a capture time according to the reference time at the scanning device;”
In a similar field of endeavor Wang teaches:
rendering the token (Wang teaches capturing both fingerprints and identification features rendered by an output device, ¶ [0047], “A segment of an audio program a few seconds long may be sampled digitally into a file as a numeric array by the media sampler 310. In an optional step of processing, the media sample may be further processed by compression. Alternatively, the raw media sample may be processed through a feature extractor to pull out relevant features for content identification.”) by an output device of the media distribution system; (Wang, ¶ [0046], “The broadcast receiver 306 may be any type of general FM/AM transmitter/receiver (or XM satellite radio receiver) to receiver broadcasts from a radio station. The broadcast receiver 306 may even receive an Internet streaming digital broadcast. The broadcast station selector 308 is coupled to the broadcast receiver 306 and is able to tune to a specific broadcast frequency (so as to only pass one radio frequency) to an amplifier and loudspeaker (not shown) to be played for a user.”)
capturing, at a scanning device, (Wang, ¶ [0047], “The media sampler 310 is coupled to the broadcast receiver in order to record a portion of a broadcast.”) the rendered token as content rendered by the output device (Wang, ¶ [0047], “A segment of an audio program a few seconds long may be sampled digitally into a file as a numeric array by the media sampler 310. In an optional step of processing, the media sample may be further processed by compression. Alternatively, the raw media sample may be processed through a feature extractor to pull out relevant features for content identification.”) and determining a capture time according to the reference time at the scanning device; (Wang, ¶ [0051], “The query generator 312 may also send a timestamp from the timestamp clock 316 along with the query.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for determining delay information from embedded tokens as taught by Karacali-Akyamac with the system for capturing rendered tokens as taught by Wang, the motivation is to “return, in addition to the metadata associated with an identified audio track, the relative time offset (RTO) of an audio sample from the beginning of the identified audio track” as taught by Wang (¶ [0038]).

Regarding claim 2, the combination of Karacali-Akyamac and Wang teaches:
The method of claim 1, wherein the determining comprises comparing a time represented by the derived timecode to a network time at the time of the capturing.   (Karacali-Akyamac teaches generating watermarks by embedding timing information based on synchronized reference clocks between network elements, ¶ [0007], “The clocks of the machines computing the metric need to be synchronized.”)

Regarding claim 4, the combination of Karacali-Akyamac and Wang teaches:
The method of claim 1, further comprising communicating to the media distribution system the determined propagation delay.  (Karacali-Akyamac, ¶ [0005], “Application-layer quality assurance is typically enhanced by monitoring video frame delay in real-time, detecting degradation, and taking appropriate action when the video frame delay increases unacceptably. A key step in the process, detection of high video frame delay in real-time, requires light-weight video metrics that can be computed with low computational overheads and communicated to the sending side with small transmission overheads.”)

Regarding claim 10, the combination of Karacali-Akyamac and Wang teaches:
The method of claim 9, wherein the reference time is a first network time determined by a network in which the media distribution system operates, and the determining comprises comparing a time represented by the derived timecode to a second network time determined at the time of the capturing.  (Karacali-Akyamac teaches generating watermarks by embedding timing information based on synchronized reference clocks between network elements, ¶ [0007], “The clocks of the machines computing the metric need to be synchronized.”)

Regarding claim 12, the combination of Karacali-Akyamac and Wang teaches:
The method of claim 9, further comprising altering a delay characteristic of the media distribution system based on the determined propagation delay. (Karacali-Akyamac, ¶ [0005], “Application-layer quality assurance is typically enhanced by monitoring video frame delay in real-time, detecting degradation, and taking appropriate action when the video frame delay increases unacceptably. A key step in the process, detection of high video frame delay in real-time, requires light-weight video metrics that can be computed with low computational overheads and communicated to the sending side with small transmission overheads.”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426